Case 2:19-mj-03008 Document 1 Filed on 08/05/19 in TXSD Page 1 of 3

( : ( United States Courts
Southern District of Texas
FILED

A091 (Rev. 8/01) Criminal Complaint - | AUG 05 2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT

Edna Berenice Puente .
Case Number: C - It - 300 em

David J. Bradley, Clerk of Court

|, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about August 3,2019 in Brooks County, in the
(Date) :

Southern District of Texas defendant, Edna Berenice Puente

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United States in
violation of law, transport, or move or attempt to transport or move such alien within the United States by means of
transportation or otherwise, in furtherance of such violation of law

in violation of Title - 8 United States Code, Section(s) 1324

 

 

 

 

| further state that | am a(n) Border Patrol Agent and that this complaint is based on the
\ Official Title
following facts:
See Attached Affidavit of U.S. Border Patro] Agent Gilbert Ruiz
Continued on the attached sheet and made a part of this complaint: Yes [_| No
Signature of Complainant ~
Submitted by reliable electronic means, sworn to, signature Gilbert Ruiz
attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
found on the:
August 5, 2019 at

 

Date
Jason B. Libby U.S. Magistrate Judge

Lt ff}. LC
Name and Title of Judicial Officer J Signature of JGdicial Officer i

 

 

 

 

 

 
 

 

 

Case 2:19-mj-03008 Document 1 Filed on 08/05/19 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

Probable Cause/Facts:

On August 3, 2019, Border Patrol Agent (BPA) M. Ortiz Jr. was assigned to the primary
inspection area of the United States Border Patrol Checkpoint near Falfurrias, Texas. At
approximately 3:55 p.m., a blue Chevrolet Malibu with one visible occupant approached the
primary inspection area.

The vehicle was driven by Edna Berenice Puente. BPA Ortiz noticed Puente avoided eye contact
with him, and kept looking at the service canine through her side mirror. BPA Ortiz also noticed
Puente fidgeting with a cigarette. BPA Ortiz asked Puente if she was a United States Citizen,
and where she was traveling, Puente acknowledged being a United States Citizen. She —
nervously replied, “Midland, Texas” when asked a second time regarding her destination. BPA
Ortiz did not see any luggage inside the vehicle, and Puente claimed there was nothing inside the
trunk. BPA Ortiz requested permission to search the trunk, and Puente agreed. Puente appeared
to have difficulty locating the trunk release button, and stared at BPA Ortiz through the side
mirror as he approached the trunk. °

BPA Ortiz noticed a person hiding inside the partially opened trunk, and requested Puente to step
out of the vehicle. Puente was detained and escorted inside the checkpoint, and two subjects
were discovered inside the trunk. The subjects were identified as; Franz Denilson Castro-Castro
and Sara Yaneth Martinez-Domingo. Both subjects admitted to being Guatemalan nationals
illegally present in the United States. Puente and the two smuggled aliens were placed under

. arrest.

Miranda Rights:
Puente was read her Miranda Rights in her preferred language. Puente acknowledged
understanding her rights but declined to provide a statement.

The smuggled aliens were read their Miranda Rights in their preferred language. They
acknowledged understanding their rights and were willing to provide statements without the
presence of an attorney.

Defendant - Edna Berenice Puente Statement:
Puente declined to provide a statement.

Material Witness - #2: Sara Yaneth Martinez-Domingo Statement:

Martinez-Domingo disclosed that she illegally entered the United States through Miguel Aleman,
Mexico, and was held at three different stash houses. At the final stash house, she was provided ,
the phone number for Puente. Puente arrived at the stash house the day they were arrested, and
was going to transport them to Houston. Martinez-Domingo stated that Puente instructed them
to get inside the trunk about thirty minutes prior to arriving at the checkpoint.

 
Case 2:19-mj-03008 Document 1 Filed on 08/05/19 in TXSD Page 3 of 3
Co (

Material Witness - #1: Franz Denilson Castro-Castro Statement:

Castro-Castro stated that he illegally entered the United States through Reynosa, Mexico and was
held at a stash house for three weeks. Castro-Castro claimed that his family made arrangements
for him to be smuggled through the Falfurrias Checkpoint. He was instructed to walk away from
the stash house and told that a blue car would be waiting for him and the other illegal alien.
Castro-Castro and Martinez-Domingo entered the rear seat area, and recalled seeing Puente get
into the driver’s seat. They drove directly to the checkpoint, and Puente instructed them to get
inside the trunk approximately five minutes prior to their arrival.

Disposition: .
The facts of this case were presented to Assistant United States Attorney Julie Hampton who
accepted Edna Berenice Puente for prosecution for violating Title 8 USC 1324, Alien

Smuggling. Franz Denilson Castro-Castro and Sara Yaneth Martinez-Domingo will be held as
material witnesses in this case.

“Gilbert Ruiz
Border Patrol Agent

    

 

eA
nited States Magistrate Nee

 
